Name: Council Regulation (EEC) No 3620/84 of 19 December 1984 on a specific measure in the field of transport infrastructure
 Type: Regulation
 Subject Matter: transport policy
 Date Published: nan

 No L 333/58 Official Journal of the European Communities 21 . 12. 84 COUNCIL REGULATION (EEC) No 3620/84 of 19 December 1984 on a specific measure in the field of transport infrastructure THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas a specific financial support measure concer ­ ning transport infrastructure should be implemented in order to use the whole of the appropriations included for this purpose in the 1983 and 1984 budgets ; Whereas the projects eligible for this measure must satisfy certain criteria as regards their interest to the Community ; Whereas, in order to follow up the conclusions of the European Council at its meeting of 17 to 19 June 1983 , a special financial effort should be made (under the 1984 budget) to modernize the main transport routes in Greece ; Whereas ceilings for the Community financial support per project should be fixed for the 1983 and 1984 programmes ; Whereas the methods of carrying out this Regulation should be defined, Ireland Construction of the Wexford by-pass Greece Evzoni-Volos road  improvement of the section between Axios and the Gallikos bridge Luxembourg Construction of the Potaschbierg / German border section of the Luxembourg-Trier motorway Article 2 1 . Within the limits of the appropriations available under the 1984 budget, and on the terms set out in Articles 3, 4 and 5, the Community shall grant finan ­ cial support for transport infrastructure projects which, within the framework of the harmonious development of a balanced infrastructure network, guarantee socio ­ economic benefit to the Community and comply with one of the following criteria :  elimination of notorious bottlenecks within the Community or straddling its external frontiers,  improvement of major traffic links between all Member States. 2. The projects referred to in paragraph 1 are listed below : 1 . Urgent measures 1.1 . Italy New alignment of the Chiasso to Milan railway line 1.2. France Access to Mont Blanc (new road Le Fayet-les Houches) 1.3 . Community Border infrastructure 2. Greek memorandum 2 . 1 . Greece Evzoni-Athens-Kalamata trunk road, Varibo ­ bi-Schimatari section 2.2. Greece Larissa-Plati railway line 3. Other priority measures 3.1 . Ireland Shankill-Bray by-pass 3.2. Germany Nuremberg marshalling yard 3.3 . United Kingdom Motorway around London (M25)  Leatherhead-Reigate section  M4/M40 section HAS ADOPTED THIS REGULATION : Article 1 Within the limits of the appropriations available under the 1983 budget, and on the terms set out in Articles 3, 4 and 5, the Community shall grant financial support for transport infrastructure projects by contri ­ buting towards the cost of the following projects : France Modernization of the railway junction at Mulhouse - ­ Nord (') OJ No C 10, 16. 1 . 1984, p. 83 . P) OJ No C 341 , 19 . 12. 1983, p. 4. 21 . 12. 84 Official Journal of the European Communities No L 333/59 3. On conclusion of the work which has received Community support, the Commission shall submit a report to the Council . 3.4. United Kingdom Sidcup by-pass (A20) 3.5. United Kingdom Rail access to the "port of Harwich (Colches ­ ter-Harwich line) 3.6. Belgium-France Improvement of the Lys waterway 3.7. Netherlands Dordrecht railway bridge Article 3 The financial support granted under this Regulation to the projects chosen in accordance therewith may not exceed 25 % of the total cost of each project or of the particular stage of the project to be supported. Under no circumstances shall contributions from all Community sources exceed 50 % of the total cost of a given project. Article 5 1 . Where a project which has received financial support has not been carried out as planned, or where the conditions laid down are not fulfilled, the financial support may be reduced or cancelled by a decision adopted by the Commission. Any sum paid incorrectly shall be repaid to the Community by the recipient concerned within 12 months following the date of notification of such deci ­ sion . 2. Without prejudice to checks carried out by the Member States in accordance with national laws, regu ­ lations or administrative provisions, and without preju ­ dice to the provisions of Article 206a of the Treaty or any inspection arranged on the basis of Article 209 (c) of the Treaty, on-the-spot checks or enquiries in respect of projects receiving financial support shall be carried out by the competent authorities of the Member State concerned and by representatives of the Commission, or other persons authorized for this purpose by the latter. The Commission shall deter ­ mine deadlines for the performance of checks and inform the Member State in advance in order to obtain all the necessary assistance. 3. The purpose of these on-the-spot checks or enquiries relating to operations receiving financial support shall be to ascertain : (a) the conformity of administrative practices with Community rules ; (b) the existence of supporting documents and whether they correspond to the projects receiving financial support ; (c) the conditions under which operations are executed and checked ; (d) the conformity of the execution of projects with the conditions for granting the financial support. 4. The Commission may suspend payment of aid in respect of an operation if a check reveals irregularities, or an important change in the nature or conditions of the operation for which the Commission's approval has not been sought. Article 4 1 . For the purpose of granting the Community financial support referred to in Articles 1 and 2, the Commission shall take the necessary steps for the application of this Regulation, in agreement with the Member States involved and taking into account the amounts estimated to be necessary. 2. With regard to the projects referred to in section 13 of Article 2 (2), the Member States shall send draft projects to the Commission within 30 days of the entry into force of this Regulation. Within 75 days, the Commission shall consult the Committee on Trans ­ port Infrastructures set up by Decision 78/ 174/EEC ('), take a decision and notify the Council thereof. Within 30 days of this notification, any Member State may refer the matter to the Council . The Council, acting on a qualified majority, may take a different decision within 45 days. If the matter is not referred to the Council by any Member State, or if the Council does not act within the above period of time, the deci ­ sion of the Commission shall become final . The decision of the Commission or the Council shall be published in the Official Journal of the European Communities. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 54, 25. 2. 1978, p. 16 . No L 333/60 Official Journal of the European Communities 21 . 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President J. BRUTON